internal_revenue_service department of the treasury index number 280g washington dc number release date person to contact telephone number refer reply to cc tege eb ec-plr-105360-00 date date legend company corporation x date a date b exchange c d e f g date h i k l m o p plr-105360-00 r s t u business v w this letter is in response to your letter dated date submitted on behalf of company requesting rulings under sec_280g of the internal_revenue_code specifically the letter requested rulings under the facts outlined below that the merger did not cause a change in ownership or effective_control of company that the merger will not cause a change in a substantial portion of company’s assets and that the provisions of sec_280g and sec_4999 of the internal_revenue_code will not apply to payments made by reason of the merger the facts as submitted are set forth below pursuant to an agreement and plan of merger agreement dated date a company and corporation x agreed to merge according to agreement a wholly- owned subsidiary of company merger sub will merge with and into corporation x with corporation x as the surviving company as of the effective date of the merger merger sub will cease to have any corporate existence and corporation x will become a wholly-owned subsidiary of company company’s common_stock is widely held and is listed on the exchange as of date b company had c outstanding shares of company common_stock as of that date company also had d shares of preferred_stock without par_value none of which was outstanding and e shares of which have been designated as series a junior participating preferred_stock and reserved for issuance on the exercise of rights distributed to holders of company common_stock pursuant to a rights agreement in the event that a person or group acquires ownership of or makes a tender for f or more of company’s common_stock the merger will not trigger the exercise of these rights additionally company has outstanding_stock options granted through employee stock_option plans which represent the right to purchase g shares of company common_stock corporation x’s common_stock is widely held and listed on exchange as of date h corporation x had i shares of common_stock outstanding additionally as of that date corporation x had k shares of series a convertible perpetual preferred_stock outstanding and held by corporation x’s employee_stock_ownership_plan l shares of corporation x convertible preferred_stock have been authorized as plr-105360-00 participating preferred_stock and reserved for issuance pursuant to a rights agreement in the event that a person or group acquires ownership of or makes a tender offer for m or more of corporation x’s common_stock the merger will not trigger the exercise of these rights additionally corporation x has outstanding_stock options stock appreciation rights and deferred share awards granted pursuant to stock_option plans which represent the right to purchase o shares of corporation x common_stock as of the effective date of the merger each issued and outstanding share of corporation x stock will be converted into the right to receive p shares of company common_stock together with cash in lieu of fractional shares as of the effective date of the merger each share of issued and outstanding corporation x convertible preferred_stock other than those with respect to which appraisal rights have been exercised will be converted into the right to receive one share of a newly created series of company convertible preferred_stock that will have substantially the same terms and conditions as the corporation x convertible preferred_stock as of the effective date of the merger each share of company convertible preferred_stock received in exchange for corporation x preferred_stock will be convertible into r shares of company common_stock and will have the same voting rights as r shares of company common_stock immediately after the merger the pre-merger company shareholders will hold approximately s of the total voting power and total value of the post-merger company’s outstanding_stock for purposes of calculating the above percentages all vested outstanding options and stock appreciation rights have been treated as outstanding common_stock for purposes of sec_280g of the code deferred share awards that are paid in the form of common_stock in connection with a change in control have also been counted as outstanding common_stock there are no agreements written or unwritten express or implied among corporation x shareholders to act in a concerted manner to control the management and policies of company after the merger immediately after the merger the board_of directors post-merger board_of company will consist of t members half of whom will be designed by the company prior to the merger and half of whom will be designated by corporation x prior to the merger the members of the post-merger board will be current directors of company and corporation x or such other persons designated by company or corporation x who are reasonably acceptable to the other party likewise immediately after the merger the executive committee audit committee compensation committee and nominating committee as well as any other committees of the post-merger board each will consist of an equal number of members who are directors designated by company prior to the merger and directors designated by corporation x prior to the merger the current chairman and chief_executive_officer of company will be appointed nonexecutive chairman of the post-merger board and the current president and chief plr-105360-00 executive officer of corporation x will be appointed chief_executive_officer of company after the merger the agreement provides that after a certain number of months after the effective date of the merger corporation x’s existing chief_executive_officer will become chairman of the post-merger board and chief_executive_officer of company additionally company and corporation x have agreed that the u most senior executive positions of company after the merger on a combined basis with its subsidiaries excluding the positions of chairman and chief_executive_officer will be held by a combination of half of the executives from company and half of the executives from corporation x certain officers and employees of company are currently covered by various company benefit plans and or have entered into agreements with company that provide for the payment of severance benefits accelerated vesting of stock_options and other types of payments collectively payments upon the occurrence of a change in control as defined in such plans and agreements of company or in the event of certain qualifying terminations of employment after a change in control the merger will constitute a change in control as defined in such plans and agreements at least some of the officers and employees who will become entitled to payments as a result of the merger are disqualified individuals within the meaning of sec_280g of the code the agreement also provides that company and corporation x intend as promptly as practicable following the merger that the company transfer business v to a direct or indirect subsidiary and sell up to w of the subsidiary in an initial_public_offering ipo sec_280g of the code provides that no deduction will be allowed for any excess_parachute_payment sec_280g defines excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change in the ownership or effective_control of the corporation or in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals of exceeds an amount equal to three times the base_amount sec_280g of the code provides that all members of the same affiliated_group as defined in sec_1504 determined without regard to sec_1504 should be treated as one corporation for purposes of sec_280g sec_4999 of the code imposes on any person who receives an excess plr-105360-00 parachute_payment a tax equal to percent of the amount of the payment sec_1_280g-1 of the proposed income_tax regulations q a sec_27 sec_28 and sec_29 published in the federal_register on date fed reg big_number provides guidance concerning when a corporation will be considered to have undergone a change in ownership or effective_control or a change in the ownership of a substantial portion of its assets q a a provides that a change in the ownership or control of a corporation occurs on the date that any one person or more than one person acting as a group acquires ownership of stock of the corporation that together with stock held by such person or group possesses more than percent of the total fair_market_value or total voting power of the stock of such corporation q a b provides that persons will not be considered to be acting as a group merely because they happen to purchase or own stock of the same corporation at the same time or as a result of the same public offering however persons will be considered to be acting as a group if they are owners of an entity that enters into a merger consolidation purchase or acquisition of stock or similar_business transaction with the corporation q a c provides that sec_318 shall apply in determining stock ownership example of q a deals with a corporate merger there corporation p merged into corporation o and the shareholders of p received o stock in exchange for their p stock the example concludes that because p shareholders received a greater than percent interest in o o experienced a change in ownership by implication the example concludes that p did not experience such a change q a a provides in part that a change_of effective_control of a corporation is presumed to occur on the date that either any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the date of the most recent acquisition by such person or persons ownership of stock of the corporation possessing percent or more of the total voting power of the stock of such corporation or a majority of the members of the corporation’s board_of directors is replaced during any 12-month_period by directors whose appointment or election is not endorsed by a majority of the members of the corporation’s board_of directors the presumption of q a a and may be rebutted by establishing that the acquisition or acquisitions of the corporation’s stock or the replacement of the majority of the members of the corporation’s board_of directors does not transfer the power to control directly or indirectly the management and policies of the corporation from any one person or more than one person acting as a group to another person or group q a c contains the same language as q a b concerning when persons will be considered to be acting as a group q a d contains the same language as q a c concerning the application of sec_318 plr-105360-00 q a provides that a change in the ownership of a substantial portion of a corporation’s assets occurs on the date that any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the date of the most recent acquisition by such person or persons assets from the corporation that have a total fair_market_value equal to or more than one third of the total fair_market_value of all of the assets of the corporation immediately prior to such acquisition or acquisitions for this purpose a transfer of assets by a corporation is not treated as a change in the ownership of the assets if the corporation transfers the assets to an entity in which immediately_after_the_transfer the shareholders of the corporation own a greater than percent interest by value or voting power see q a b and example of q a d q a c contains the same language as q a c concerning the application of sec_318 viewing the merger from company’s perspective company did not surrender potential ownership or control when it issued its common_stock to corporation x’s shareholders in consideration for their corporation x stock because corporation x’s shareholders did not acquire a greater than interest by value or voting power in company due to this transaction company did not experience a change_of_ownership under q a corporation x did however experience such a change also further viewing the merger from corporation x’s perspective all of corporation x’s stock was transferred to company in consideration for the issuance of company stock to corporation x shareholders this will result in corporation x shareholders acquiring a greater than 20-percent voting interest in company in accordance with q a it is presumed that company will experience a change in effective_control the facts submitted however indicate that corporation x shareholders will not act in a concerted way to control the management and policies of company after the merger the facts also indicate that the composition of the post-merger board was agreed upon by both corporation x and company pursuant to agreement and that neither company will appoint a majority of the directors under q a the business v ipo will be a sale of assets of company’s post- merger affiliated_group which is treated as one corporation for purposes of sec_280g of the code but the percentage of the assets being sold through the ipo at most w of one subsidiary of company is less than one-third of the fair_market_value of all of the assets of company’s affiliated_group also it is expected that shareholders purchasing stock through the ipo will not be acting as a group accordingly based strictly on the information and representations submitted we rule as follows the merger and business v ipo will not cause a change in the ownership of plr-105360-00 company within the meaning of sec_280g provided that after the merger the pre-merger shareholders of corporation x do not act in a concerted way to control the management and policies of company the merger and business v ipo will not cause a change in effective_control of company within the meaning of sec_280g the merger and business v ipo will not change a change in the ownership of a substantial portion of the company’s assets within the meaning of sec_280g and the provisions of sec_280g and sec_4999 will not apply to the payments by reason of the merger and the business v ipo except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced above this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent that the regulations are inconsistent with any conclusion in the ruling however when the criteria in section dollar_figure of revproc_00_4 2000_1_irb_4 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely robert misner assistant chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities copy for purposes enclosure cc
